Citation Nr: 1816046	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from November 1958 to December 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.  

In October 2012 and July 2015, the Board remanded the case for further development.  In March 2016, the Board remanded the claim to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  

In January 2017, because the Veterans Law Judge (VLJ) that conducted a prior hearing in January 2012 had retired, the Veteran testified a hearing before the undersigned VLJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

The Veteran's cervical spine disability was not incurred in service; did not demonstrate the onset of during the first year after service; and was not caused or aggravated by his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.303 (b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis, also diagnosed as degenerative disc or joint disease, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination about the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104 (a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Factual Background and Analysis

The Veteran seeks compensation for osteoarthritis of the cervical spine.  He contends that his osteoarthritis of the cervical spine is the result of a neck injury sustained in a 1959 training exercise at Fort Campbell, Kentucky, during service.  He stated that, during the exercise, he was unable to free himself from a parachute that failed to fully open, and he injured his neck due to the impact of the landing.  See, e.g., July 2008 statement, March 2009 VA treatment note, and January 2012 hearing transcript.  He claims that his neck injury may also be the result of a fall when a crane hoist knocked him from a two story stack of steel being loaded to build a bridge during his service in France.  See April 2010 statement and January 2012 hearing transcript.  Alternatively, he also asserts that his cervical spine disability may have been caused or permanently aggravated by his service-connected lumbar spine disability.

More recently at his January 2017 Board hearing, the Veteran indicated that he remembered experiencing severe pain in his neck in service and associating it with headaches.  He reported that during service, he had been approximately between 10-12 jumps.  He also restated prior injuries from a parachute jump in 1959, falling off of a bridge (slipped/fell off of steel), catching his leg in the rung of a truck, and being hit head on while sitting in the back of the truck.  He indicated that he had dizzy spells and headaches in service.  He claimed that while he was stationed at Fort Belvoir, he went to Walter Reed for a spinal tap related to his headaches or neck pain and he later passed out and was found in the parade field.  He also believes that he has arthritis throughout his lumbar and cervical spine and believed it was part of the same process.

A review of the Veteran's service treatment records show that in April 1959, he had complaints of a headache.  He was hospitalized on May 29, 1959, for treatment of injuries sustained on that date in an authorized parachute jump.  He landed on his left side and had the wind knocked out of him at the time of the landing.  He complained of pain and tenderness in his left side.  Physical examination revealed tenderness to palpation over the lower lateral ribs on the left without evidence of fracture.  The left upper quadrant of the abdomen was tender, but there was no muscle spasm or rebound tenderness.  He was treated with bedrest and observation.  He rapidly became asymptomatic and on June 1, 1959, was discharged to duty.  The diagnosis was contusion, left chest.  In March 1960, he was seen for complaints of continued headaches

In October and November1960, he presented with complaints of a tight chest and dizzy spells for the past six months.  In March 1961 and September 1961, he had complaints of dizzy spells.  A July 1961 ophthalmologic consultation noted that he became dizzy while reading.  In September 1961, he had complaints of dizzy spells and intermittent urges to sleep.  On November 1961 report of medical history, the examiner noted the Veteran's complaints of dizzy spells and going to sleep easily within the past year.  In January and March 1963, he had complaints of headaches.  In February 1963, occipital headache was noted.  In November 1963, he was seen, in part, for neck pain.  He related that these symptoms had been present for the previous (2) years.  A physical evaluation of the "back" was normal.

In January 1965, he had complaints of headaches.  In May 1966, he had pain in the back of his neck following a spinal tap and was assessed with a spinal headache.  In March 1966, the Veteran was seen for severe pain in the back of his neck.  A diagnosis of spinal headache was entered.  November and December 1967 service examination reports reflect that the Veteran's spine was evaluated as normal.  On a November 1967 Report of Medical History, he indicated that he had had recurrent back pain.  On the reverse side of the report, the examiner noted that the Veteran had a history of back trouble-injury in 1959 (pulled muscle) with no complications or sequelea.  On a Report of Medical History, dated in December 1967, the Veteran indicated that he was in good health with the exception of an unrelated sleeping problem.

Post-service VA and private treatment and examination reports reflect that the Veteran was working in heavy labor and in November 1993, he felt an injury in the base of his neck, which he attributed to a muscle pill while moving and raking heavy loads of stone.  He developed progressive pain.  He subsequently was seen by Dr. G.W.J. who arranged for an MRI, which showed a herniated disc at C 6-7, which was central and to the right side.  There were milder changes of degenerative disc disease at several other levels as well.  (See January 1994 report, prepared by W.C.B., M D).  In a December 1993 private treatment note, the Dr. G.W.J. noted that the Veteran was injured in October 1992 while doing some very physically strenuous activity at work.  He now had complaints of constant cramping pain in the posterior neck and right scapular area, radiating into the axillary region and underside of the right arm to the mid forearm.  Overall, he felt that his complaints were getting progressively worse.  His last day of work was on November 17, 1993.  Dr. G.W.J. indicated that a magnetic resonance imaging (MRI) study of the cervical spine "certainly suggests an old chronic disc situation there at [C]6-7" that he was "sure ha[d] been there for a long time, but finally ha[d] gotten things irritated.  

In a January 1998 Social Security Administration decision, the Administrative Law Judge noted that Dr. W.C.B. treated the Veteran in January1994 for herniated disc at the C6-7 level, which was confirmed by an MRI.  The MRI also demonstrated degenerative disc disease at other levels.

The Veteran was afforded a VA examination in February 2009, in which the examiner reviewed the Veteran's claims file and noted that the Veteran claims that his current osteoarthritis of the cervical and lumbar spine were related to the neck and back condition he was evaluated and treated for while on active duty.  The examiner reported that according to military records, the Veteran was seen in sick call for neck and back conditions, which both were diagnosed as cervical and lumbar strain.  The examiner opined that his current condition of osteoarthritis of cervical and lumbar spine was as least as likely as not related to the neck/back condition he developed while on active duty military service.  No x-rays of the spine were noted in military record.  As the Veteran's service treatment records did not include a diagnosis of a cervical strain in service and the VA examiner did not discuss the Veteran's post-service neck injury in 1993 in rendering the opinion, VA asked the examiner to again review all of the evidence of record in the VA claims file and clarify the opinion provided.

In an addendum opinion, the same VA examiner noted that the Veteran was seen for neck and back pain with an intermittent history of two years, on November 21, 1963; however no diagnosis was made and the assessment was "back exam normal and patient given reassurance."  After a complete review of the records, the examiner found that there was no documented history of neck condition evaluated while the Veteran was serving on active duty.  The examiner found that the Veteran's neck condition began after military service.  The examiner stated that according to the post discharge medical record, the Veteran's neck pain was a result of neck injury 1993 and pain in posterior neck following a spinal tap.  The examiner opined that the current diagnosis of osteoarthritis of the cervical spine was not caused by or a result of military service, since the Veteran's cervical spine condition took root after military service.

In October 2012, the Board remanded the claim for another examination after finding that the VA examiner did not provide an opinion that addressed the secondary service connection aspect of the Veteran's claim.

On January 2013, VA back conditions examination, after a review of the claims file and an in-person examination, the examiner opined that it is less likely than not that the Veteran's cervical spine condition (cervical stenosis) with multi-level degenerative disc and joint disease of the cervical spine) is related to or have been permanently aggravated by the service connected osteoarthritis of the lumbar spine. The examiner reasoned that the Veteran has been service-connected for osteoarthritis of the lumbar spine following a history of back injury during military service.  The examiner added that there is no documented history of a neck injury during service.  There is one documented complaint of neck and back pain with no documented history of recurrent, persistent, or repetitive neck complaints, diagnoses, or treatment.  The Veteran exited service in 1967.  The examiner noted that the earliest mention of neck pain is documented in a September 2007 note, which stated that the Veteran was evaluated elsewhere for neck pain in 1993 and gave a greater than 15 year history of neck problems.

The examiner further explained that in the absence of a history of trauma to the neck, it is most likely that the Veteran's cervical stenosis is due to the development of degenerative disc and joint disease (arthritis) over years of repetitive and routine biomechanical stresses on the cervical spine.  There is no plausible biological mechanism by which the Veteran's lumbar spine condition would have increased these biomechanical stresses in such way as to cause or aggravate his cervical spine condition.  Though the cervical spine is anatomically connected to the lumbar spine, the lumbar spine condition is separate and distinct from the cervical spine condition.

In summary, according to the examiner, there is no biologically plausible mechanism by which the Veteran's mild degenerative disc and joint disease of the lumbar spine would cause or contribute to his cervical stenosis and cervical degenerative disc disease (DDD) and degenerative joint disease (DJD).  Therefore, the examiner found no relationship between the Veteran's lumbar spine condition and his cervical spine condition.  In other words, the examiner stated that the lumbar spine condition did not cause or aggravate (permanently worsen beyond its natural progression) the Veteran's cervical spine condition.

In July 2015, the Board remanded the claim again after finding that it was unclear if the February 2009 and July 2015 examiners considered the complete history of the development of the Veteran's osteoarthritis of the cervical spine.  In fact, neither examiner addressed the Veteran's contention that his current neck disorder may have been caused by a two story fall during his service in France nor did they address the private medical evidence of record that suggested that the Veteran had long-standing, chronic degenerative changes in his cervical spine that were aggravated during a 1993 work injury.  See December 1993 and January 1994 private treatment notes.

In an August 2015 VA medical opinion, based on review of the Veteran's claims file, a VA examiner opined that the claimed condition (osteoarthritis of the cervical spine) was less likely than not (less than 50%probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the medical record review indicated the Veteran complained of left lower rib pain after a parachute jump in May 1959, for which he was admitted and monitored for 1 or 2 days and released to duty without a significant injury.  The examiner noted that the other significant injury seen in this Veteran's service medical records indicated that he caught his left leg in a rung while unloading a truck in September 1964 and fractured his left tibia.  This examiner reported that he did not see any medical records indicating Veteran fell two stories from a stack of steel after being struck by a crane.  This examiner stated that he was aware that the Veteran had airborne duties for a short period, which he assumed began soon after boot camp (after his November 19, 1958 enlistment) and continued until he resigned for personal reasons per Personnel Action Form dated June 3, 1959.  The examiner noted that the record did not indicate how many times the Veteran had jumps.  The examiner stated that he agreed with the 2009 examiner who stated there was no documented history of a neck injury on active duty.  The examiner reported that he did not have an opinion on what caused the Veteran's neck condition, except to state that in his opinion, it was less likely than not that this Veteran's neck condition was caused by military service, manifested in service or within one year thereafter, or is otherwise related to service.

The VA examiner failed to consider the private treatment records suggesting that the Veteran had long-standing chronic degenerative changes in his cervical spine that were aggravated during a 1993 work injury.  See December 1993 and January 1994 private treatment notes and July 2015 Board remand.  Furthermore, in light of the Veteran's recent testimony during his January 2017 Board hearing suggesting a relationship between his current neck disability and his documented in-service complaints of headaches and dizziness as well as his neck pain and spinal tap, the Board sought a medical opinion

In an October 2017 medical expert opinion, Dr. P.L. Chief, Neurosurgery Section, noted that the Veteran's service records contained no support whatsoever for neck issues as a result of an injury sustained during a parachute exercise while in service at Fort Campbell, Kentucky or from a fall at the construction site of a bridge during service in France.  Dr. P.L. explained that the incident involving the parachuting injury in May 1959 clearly documented soft tissue injury to the left chest wall but no mention of and no documentation of any neck complaints or injury at all.  Similarly, the medical records after the fall at the bridge construction site in France contained no complaints or documentation of a neck injury, either by the Veteran himself or by the treating physicians.  Dr. P.L. noted that the Veteran did suffer a left tibial bone fracture.  Regarding the Veteran's theory that his lumbar spine disability caused or aggravated his neck condition, Dr. P.L. found that there was no basis in medical fact or support in the medical record.  Dr. P.L. explained that as other reviewers had pointed out, the two regions of the spine are anatomically distinct and unrelated.  In addition, the only documentation that the expert could see in the medical record that even mentioned neck pain was November 1963, but again there was no attribution of this to any of the traumatic events that the Veteran believed were responsible for his neck pain, and in subsequent medical examinations such as the one from November 2, 1967, he failed to complain about neck pain.

Dr. P.L. acknowledged that the Veteran had private treatment records from two neurosurgeons related to clinical complaints and evaluations in late 1993 and early 1994.  Dr. P.L. found that these records were particularly relevant to the Veteran's claim, as these records were not supportive of cervical injury while in service.  The first neurosurgeon he saw, Dr. G.W.J., obtained an MRI which showed a C6-7 disc herniation; Dr. G.W.J. recommended surgery.  He subsequently saw Dr. W.C.B. for a second opinion in January 1994 (received by VA in February 1994)  who documented that "in November of 1993 felt and injury in the base of his neck which he attributed to a muscle pull while moving and racking heavy loads of stone." He went on to describe what sounded like a cervical radiculopathy, which would be consistent with a C6-7 disc herniation.  The Veteran specifically asked if the condition had been present for a long time and the surgeon replied that the MRI "certainly suggests and old chronic disc situation "and that he was "sure it had been there for a long time...".  Dr. P.L. found that this was nothing more than pure speculation; Dr. P.L. explained that there was no way to tell on MRI imaging how long a disc herniation had been present, even with modern MRI imaging techniques.  Moreover, up to this point there was essentially no documentation whatsoever of recurrent neck complaints and no imaging of the cervical spine, and the Veteran's own report of acute neck pain after moving heavy rocks was suggestive of a disc herniation that was acute in nature (although Dr. P.L. added that even this was speculation; there was no way to tell when the disc herniation really occurred).

Regarding the multiple other complaints of headaches and dizziness, Dr. P.L. stated that these were non-specific and could be caused by a variety of factors.  The complaint of pain in the neck after the Veteran's lumbar puncture was a common, transient symptom that was widely known to occur after lumbar puncture.  None of these events supported or substantiated an injury to the neck itself during service.  

Dr. P.L. reported that the Veteran's current diagnosis is osteoarthritis of the cervical spine, which in the overwhelming majority of cases is associated with normal aging changes in the spine, and is not attributed to any trauma that the patient has suffered.  Dr. P.L. explained that trauma can lead to degenerative changes, but on the MRI report there is no mention whatsoever of evidence of old injury and patients who have trauma that leads to degenerative changes in the spine later in life are in the definite minority.  

Dr. P.L. commented that it was odd that the Veteran solicited multiple Buddy/Lay Statements about his sleep disorder and low back pain, but no such statements were solicited regarding his neck pain.  While this personal observation was not conclusive of anything, it did strike Dr. P.L. was inconsistent with his claims.

Dr. P.L. opined that is NOT at least as likely as not (less than 50% probability) that any of the Veteran's current cervical spine disabilities, including osteoarthritis of the cervical spine, manifested in service or within one year thereafter or is otherwise related to his military service, to include the in-service documented parachute accident in 1959; the complaints of neck pain for the prior two years in November 1963 and neck pain; his fall while working on a bridge in September 1964; the multiple complaints of headaches and dizziness; and complaints of pain in the back of the neck following a spinal tap and an assessment of a spinal headache in March 1966.  Dr. P.L. reasoned that there is simply no documentation of cervical spine injury during the parachute incident in 1959, the fall in 1964, or his contention that he was injured while sitting in the back of an open truck during an accident.  There is no evidence that he had neck injuries from any of his parachute jumps, and no evidence to support that 10-12 jumps (which is actually a modest amount) had any cumulative effects on his neck.  Dr. P.L. added that the mention of neck pain in November 1963 was isolated, and the Veteran did not complain of neck pain in subsequent documented examinations.  There is no connection made by any of his treated physicians between his headaches, dizziness, sleep problems or need for spinal tap with any chronic neck conditions or injury.  Dr. P.L. reported that the diagnosis of osteoarthritis is common, frequently occurs in both the cervical and lumbar spine as part of the normal aging process of the entire body, but are not interrelated; in other words, just because one has this problem in the lumbar spine does not mean that it will cause the same problem in another part of the spine that is literally several feet away. 

Dr. P.L. determined that the private neurosurgeon comment in 1994 that the Veteran's cervical disc herniation had been present "...for a long time..."has no factual basis; this comment is pure speculation, as it is impossible to tell from a MRI scan how long a disc herniation has been present(particularly when the time frame in question spans several decades).

Similarly, Dr. PL. opined that it is NOT at least as likely as not (less than 50% probability) that any current disability of the cervical spine has been caused by service-connected spine disability, or aggravated by service connected spine disability beyond the normal progress of the disorder.  As mentioned above, the lumbar spine and cervical spine are separate and anatomically distinct, and having lumbar problems does not mean that one will also have causally related cervical problems.  The examiner went on to note that the Veteran does have documented complaints of back pain, and it is true that osteoarthritis is common and can affect both the lumbar and cervical spine; but it does NOT mean that once causes the other.

The preponderance of the evidence is against service connection for a neck disability.  The probative medical evidence indicates the Veteran's current neck disability was not incurred in service, or otherwise related to service, including an injury from a parachute jump training exercise in 1959, falling off of a bridge (slipped/fell off of steel), catching his leg in the rung of a truck, and hitting his head on while sitting in the back of the truck, as well as documented in-service complaints of headaches and dizziness, neck pain, and spinal tap.  In addition, there is no probative medical evidence that the Veteran's service-connected lumbar disability caused or aggravated the Veteran's neck disability beyond the normal progression of the disease. 

The Veteran has continuously asserted throughout the appeal that his current neck disability is a result of in-service injury.  As noted above, the Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis, but he is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current neck diagnosis and its relationship to in-service complaints or injuries or to his service-connected lumbar disability which requires medical training and analysis.  

Since the Veteran's current neck disability was not related to service, was not diagnosed within the first year after service, and was not caused or aggravated by his service-connected lumbar spine disability, the claim for service connection is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 






ORDER

Service connection for a cervical spine disability, to include as secondary to service-connected osteoarthritis of the lumbar spine is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


